Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
This application is in condition for allowance except for the presence of claims 8-15 non-elected without traverse.  Accordingly, claims 8-15 have been cancelled.

EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

The application has been amended as follows: 

Pending claims have been amended as follows:

8.	(Cancelled)
9.	(Cancelled)
10.	(Cancelled)
11.	(Cancelled)
12.	(Cancelled)
13.	(Cancelled)
14.	(Cancelled)
15.	(Cancelled)


Allowable Subject Matter
Claims 1-7, and 16-17 are allowed.

The following is an examiner’s statement of reasons for allowance:
Applicant’s invention is drawn to a system-on-chip including a network for debugging a semiconductor chip design.
The prior art of record (in particular Ansari et al. (US 20190303268), La Fever, et al. (US 8296613), and Sarta et al. (US 8764874)) does not disclose or suggest, with respect to claim 1, the combination of elements consisting of: a central controller configured to, in response to a request from a host, generate a first signal for requesting error information, the error information being related to an error associated with a target semiconductor chip design; and a local controller configured to generate a second signal including the error information of the target semiconductor chip design when the request from the host is determined to be related to the target semiconductor chip design based on the first signal, wherein the central controller is further configured to transmit the error information of the target semiconductor chip design to the host based on the second signal, and wherein the local controller comprises an identifier checker configured to determine whether or not an identifier included in the first signal matches an identifier stored in the identifier checker or assigned to the local controller. 
Independent claim 1 is allowed because it comprises a particular combination of elements, which is neither taught nor suggested by the prior art of record, and for the reasons recited by Applicant in the Remarks filed 04/12/2022.  Accordingly, claims 1-7, and 16-17 are allowed.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Ahmad et al. (US 20160259756), “CIRCUITS AND METHODS FOR INTER-PROCESSOR COMMUNICATION.”
Cain et al. (US 20150242278), “SALVAGING HARDWARE TRANSACTIONS.”
Roohparvar et al. (US 8095834), “Macro And Command Execution From Memory Array.”
Any inquiry concerning this communication or earlier communications from the examiner should be directed to OUSSAMA ROUDANI whose telephone number is (571)272-4727. The examiner can normally be reached 8:30 AM - 5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, UN C CHO can be reached on (571) 272 7919. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/OUSSAMA ROUDANI/Primary Examiner, Art Unit 2413